DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 59 ([0068]; [0069]; [0087]; [0090]; and [0095]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murasaki et al. (US 2020/0174419).
Murasaki et al. (…419) disclose an image forming apparatus (100) (figures 1-2B) comprising: an apparatus body (100A) (figures 1-2B); an opening/closing member (21) configured to move between a closed position in which the opening/closing member closes an opening portion (220) provided in the apparatus body and an open position in which the opening/closing member opens the opening portion ([0022]; and figures 2A and 2B); a cartridge (7) configured to be inserted into and pulled out from the apparatus body through the opening portion in a state where the opening/closing member is in the open position ([0022]; and figure 2B); a supporting member (29) configured to support the cartridge inserted into the apparatus body, the supporting member being configured to guide the cartridge while the cartridge is inserted into and pulled out from the apparatus body ([0048]; and figures 5A-6B); a moving mechanism configured to support the supporting member and move the supporting member from a second position to a first position in accordance with a movement of the opening/closing member from the open position to the closed position, the first position being a position in which the cartridge is allowed to be used for performing an image forming operation, the second position being a position in which the cartridge is allowed to be inserted into and be pulled out from the apparatus body ([0050]-[0051]; and figures 5A-6B); and an urging member configured to urge the supporting member or the moving mechanism so that the supporting member is retained at the second position by the moving mechanism in a state where the opening/closing member is in the open position ([0054]-[0063]) [see Applicant’s claim 1].  The urging member is configured to urge the supporting member or the moving mechanism so that the supporting member is retained at the first position by the moving mechanism in a state where the opening/closing member is in the closed position ([0054]-[0063]) [see Applicant’s claim 2].  The urging member is a spring (32) attached to the supporting member, and wherein an urging force of the spring is applied to the moving mechanism via the supporting member ([0050]-[0063]; and figures 5A-7D) [see Applicant’s claim 3].  The cartridge (7) comprises a rotatable image bearing member (1), wherein the opening portion (220) provided in the apparatus body is open toward one side of the image bearing member in a rotation-axis direction of the image bearing member (figure 2B), and wherein the cartridge (7) is allowed to be inserted into the apparatus body through the opening portion along the rotation-axis direction in a state where the opening/closing member is opened ([0022]; and figure 2B) [see Applicant’s claim 11].  The cartridge comprises a bearing (44 and 45) configured to rotatably support the image bearing member (1) ([0039]), wherein the apparatus body comprises a contact portion configured to position the cartridge by abutting against the bearing in a state where the supporting member is positioned at the first position ([0061]), and wherein an urging force received by the supporting member from the urging member has a component in a direction extending along the rotation-axis direction of the image bearing member, and the component is opposite in direction to a frictional force applied to the supporting member by the cartridge when the bearing abutting against the contact portion when the supporting member is moved from the second position to the first position ([0061]; and figures 6A-7D) [see Applicant’s claim 12].  

Allowable Subject Matter
Claims 4-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
            Seto (US 2018/0120765) and Horikawa et al. (US 2009/0290903) disclose an image forming apparatus having an opening/closing member that opens/closes an opening portion, a cartridge that can be inserted into or pulled out of the image forming apparatus through the opening portion, and a supporting member configured to support the cartridge.


Inquiry
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDRA L BRASE whose telephone number is (571)272-2131. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/SANDRA BRASE/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        October 19, 2022